Citation Nr: 1139100	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-33 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for front lobe dementia.  


REPRESENTATION

Appellant represented by:	Kevin Liebkemann, Esq.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from December 1956 to November 1958. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In an April 2010 decision, the Board denied service connection for front lobe dementia.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2011, while his case was pending at the Court, VA's Office of General Counsel and the Veteran's representative filed a Joint Motion requesting that the Court vacate the Board's April 2010 decision.  That same month, the Court issued an Order vacating the April 2010 Board decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The appeal is REMANDED to the RO in Newark, New Jersey.  


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding Board personal hearing request.  The Veteran did not request a Board hearing in his September 2007 Substantive Appeal to the Board.  Moreover, at no time prior to the April 2010 Board decision did the Veteran request a Board hearing.  Subsequent to the May 2011 Court Order vacating the Board's April 2010 decision, in a September 2011 letter, the Veteran's attorney requested a hearing to be held before the Board at the local RO (Travel Board hearing).  

A veteran may request a hearing before the Board at a VA field facility (Travel Board hearing) when submitting the Substantive Appeal to the Board, or any time thereafter, subject to a showing of good cause under 38 C.F.R. § 20.1304 (2011).  The Board notes that the Veteran has changed representatives since the April 2010 Board decision denying his claim.  The Board finds that in this case the change of representatives meets the criteria for "good cause" under 38 C.F.R. § 20.1304.  For this reason, the appeal must be remanded so the Veteran can be afforded a Travel Board hearing as requested.  38 C.F.R. § 20.704 (2011). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should take appropriate steps to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO at the next available opportunity.  Should the Veteran or attorney withdraw the hearing request, or otherwise indicate that he no longer desires a Board hearing, the case should be returned to the Board for appellate review. Any indicated development should be undertaken in this regard.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to satisfy a Board personal hearing request, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



